     Case 2:19-cr-00316-SDW Document 3 Filed 10/14/20 Page 1 of 2 PageID: 42
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Hector Guadalupe                                                      Cr.: 19-00316-001
                                                                                         PACTS #: 66666

Name of Assigned Judicial Officer:       THE HONORABLE SUSAN D. WIGENTON
                                         UNITED STATES DISTRICT JUDGE

Name of Sentencing Judicial Officer:    THE HONORABLE CATHY BISSOON
                                        UNITED STATES DISTRICT JUDGE, WD/PA

Date of Original Sentence: 08/18/2015

Original Offense:   Count One: Conspiracy to Distribute and Possess with Intent to Distribute One
                    Kilogram or More of Heroin, 21 U.S.C. 846

Original Sentence: 87 months imprisonment, 10 years supervised release, $100 special assessment

Special Conditions: Substance Abuse Testing and Treatment, Search/Seizure, Vocational Training

Type of Supervision: Supervised Release                        Date Supervision Commenced: 04/03/2019

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

 1                   During a home visit on September 23, 2020, the offender submitted to
                     urinalysis testing. The instant test returned a presumptive positive result for
                     marijuana, and the offender verbally admitted to use on September 18, 2020.


U.S. Probation Officer Action:

The probation officer discussed and counseled the offender regarding his recent admitted use of
marijuana. The offender expressed embarrassment over his decision, acknowledging that his use resulted
from the stress of “always being home” due to the COVID-19 pandemic. The undersigned officer used
the STARR Skill of Effective Use of Disapproval, a cognitive behavioral therapy tool that assisted the
offender in recognizing the extrinsic and intrinsic consequences of his behavior, as well as recognize pro-
social alternatives. At this time, we will continue to monitor the offender, increase urine testing, and we
are not requesting Court intervention. Respectfully, we offer submission of this Report on Offender
Under Supervision for informational purposes.
   Case 2:19-cr-00316-SDW Document 3 Filed 10/14/20 Page 2 of 2 PageID: 43
                                                                                        Prob 12A – page 2
                                                                                        Hector Guadalupe


                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer


                                                               Gisella M. Bassolino
                                                        By:   GISELLA M. BASSOLINO
                                                              Senior U.S. Probation Officer

/ gmb

APPROVED:



Sharon O’Brien October 13, 2020
SHARON O'BRIEN                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other

                                                           s/Susan D. Wigenton
                                                                 Signature of Judicial Officer


                                                          October 14, 2020
                                                                             Date
